PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Patent No. 10,582,106
Issue Date: March 03, 2020
Application No. 15/544,516
Filed: July 18, 2017
For: INTELLIGENT BALL HEAD AND METHOD FOR PERFORMING SELF-PHOTOGRAPHING BY USING THE SAME



:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.182, filed April 19, 2022, requesting issuance of duplicate Letters Patent for the above-identified patent.

The petition is GRANTED.

The Office of Data Management is directed to issue duplicate Letters Patent.

As authorized, the $210.00 fee for the petition under 37 CFR 1.182 has been assessed to petitioner’s credit card account.  

Telephone inquiries concerning this decision may be directed to the Michelle R. Eason at (571) 272-4231.  Inquiries regarding the issuance of duplicate Letters Patent may be directed to Rochaun Hardwick at (571) 270-9958 in the Office of Data Management.

A copy of this decision is being sent to Office of Data Management for issuance of duplicate Letters Patent.


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions


cc:	Rochaun Hardwick, Randolph Square, 9th Floor, Room D33 (Fax No. ((571) 270-9958).